Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 6, 2022

                                      No. 04-22-00126-CR

                                       Albino CEDILLO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 2020-0019-CR
                          Honorable Steve Hilbig, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on July 5, 2022, and we granted appellant two thirty-
day extensions of time, making his brief due by September 6, 2022. On September 6, 2022,
appellant filed a third motion requesting an extension until September 30, 2022 to file his brief.
After consideration, we grant appellant’s motion and order appellant to file his brief by
September 30, 2022. Counsel is advised no further extensions of time will be granted
absent extraordinary circumstances.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court